DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1.	Claim(s) 1 and 3-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hebding et al. (2013/0270711).
	Re claim 1, Hebding teaches, Figs. 4 & 16, [0037, 0040, 0042], a structure comprising: 

-a buried power rail (26) comprising conductive metal fill material (e.g. copper) aligned (in straight line) with and over the partial fin structure (12); and
-a contact (40 and/or 50) to the buried power rail.  

    PNG
    media_image1.png
    288
    567
    media_image1.png
    Greyscale

Re claims 3-7, Hebding teaches, Fig. 11, [0039, 0040], the buried power rail is a metal fill material (e.g. copper) over a liner of conductive barrier material (22, 24); the liner of conductive barrier material is a multi-layer liner (22, 24); the multi-layer comprises a first dielectric film (22) to isolate electrically the substrate material (11) and a single or bi-layer of barrier material (24); the single or bi-layer of barrier material (24) is one of TaN, TiN, Co or Ru (e.g. tantalum nitride and ruthenium); and the metal fill material is a high melting temperature metal (e.g. copper). 
Re claim 8, Hebding teaches the buried power rail (26) is partially recessed within the partial fin structure of substrate material (12) (Fig. 16). 
Re claims 9-11, Hebding teaches a capping material (consider metal layer 40) on exposed surface of the metal fill material (26) and the liner (22, 24); a gap fill material (interlayers between 40 & 50) on the capping material; and the gap fill material is recessed . 
2.	Claim(s) 1-4 and 9-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al. (2017/0317078).
	Re claim 1, Chang teaches, Figs. 18B, 19A-B, [0022, 0052, 0055], a structure comprising: 
-a partial fin structure (52/56) of substrate material (50);
-a buried power rail (metal containing material 94 of 95A) comprising conductive metal fill material aligned with and over the partial fin structure (52/56); and
-a contact (102/106) to the buried power rail (94, 95A).  

    PNG
    media_image2.png
    352
    441
    media_image2.png
    Greyscale

Re claim 2, Chang teaches a space between the buried power rail (94/95A) and neighboring fin structure (52/56) is substantially equal to fin to fin spacing (comparing between two adjacent 56 & 95A, Fig. 19B). 
Re claims 3 & 4, Chang teaches the buried power rail (94/95A) is a metal fill material (94) over a liner of conductive barrier material (80, 92); and the liner of conductive barrier material is a multilayer liner (80, 92) (Fig. 18B, [0051]).  
Re claims 9-11, Chang teaches a capping material (ILD 100) on exposed surfaces of the metal fill material (94 of 95A) and the liner (80, 92); a gap fill material (88) on (e.g. backside of) the capping material (100); and the gap fill material (88) is recessed and the contact (contact 102, next to 95A) is within the recessed gap fill material (88) contacting (e.g. thermally) to the buried power rail (95A) (Fig. 19B, [0055]). 
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        3/1/21